Citation Nr: 1507857	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated as 60 percent disabling.  

2.  Entitlement to an increased rating for a right knee disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977, from January 1980 to January 1982, and from March 1983 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 60 percent rating for a left knee disability and his 30 percent rating for a right knee disability.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

In a January 2015 written communication, the Veteran withdrew his appeal concerning entitlement to increased ratings for a left knee disability and a right knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to increased ratings for a left knee disability and a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a January 2015 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to increased ratings for a left knee disability and a right knee disability.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to increased ratings for a left knee disability and a right knee disability, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to increased ratings for a left knee disability and a right knee disability are dismissed.  


ORDER

The appeal concerning the issues of entitlement to increased ratings for a left knee disability and a right knee disability is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


